      Case 9:20-cv-00491-TJM-CFH Document 14 Filed 04/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


DAVID CARTER,
                                                                  NOT FOR PUBLICATION
                                        Plaintiff,
                          v.
                                                                    TRANSFER ORDER
NEW YORK STATE CORRECTIONAL
OFFICER MCPHERSON,
                                                                    20-CV-278 (LDH) (LB)
                                        Defendant.


LASHANN DEARCY HALL, United States District Judge:


       Plaintiff David Carter, appearing pro se and currently incarcerated at Great Meadow

Correctional Facility (“Great Meadow”) in Comstock, New York, filed the instant action

pursuant to 42 U.S.C. § 1983. Plaintiff seeks monetary damages resulting from injuries

sustained as a result of Defendant’s interference with medical treatment, harassment, and

spreading of false rumors about him. (Compl. ECF No. 1.)

       Under 28 U.S.C. § 1391, a civil rights action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred, or a
       substantial part of the property that is the subject of the action is situated; or (3) if
       there is no district in which an action may otherwise be brought as provided in this
       section, any judicial district in which any defendant is subject to the court’s
       personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b).

       Here, Plaintiff alleges that Defendant stole items from him, defamed him, and interfered

when Plaintiff asked for emergency medical assistance. (Compl. at 3–4.) Because the acts or

omissions giving rise to Plaintiff’s claims occurred at Great Meadow in Comstock, New York,


                                                     1
       Case 9:20-cv-00491-TJM-CFH Document 14 Filed 04/30/20 Page 2 of 2



which is located within the Northern District of New York, the action is appropriately brought in

that judicial district. 28 U.S.C. §1391(b)(1). Therefore, transfer of this action is appropriate

pursuant to 28 U.S.C. § 1404(a).

                                         CONCLUSION

        The Clerk of Court is hereby directed to transfer this action to the United States District

Court for the Northern District of New York. 28 U.S.C. §§ 1391(b); 1404(a). No summons shall

issue from this Court. The Court notes that Plaintiff failed to sign the complaint, to file a request

to proceed in forma pauperis, and to submit a Prison Litigation Reform Act authorization form.

The Court waives Rule 83.1 of the Local Rules of the Eastern District of New York, which

requires a seven-day delay before effectuating the transfer.




                                                      SO ORDERED.


                                                      /s LDH______________________
                                                      LASHANN DEARCY HALL
                                                      United States District Judge



Dated: Brooklyn, New York
       April 30, 2020




                                                  2
